Citation Nr: 0941429	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of right 
fourth finger amputation, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied an increased rating for 
residuals of a right fourth finger amputation, granted 
service connection for tinnitus, denied a compensable rating 
for hemorrhoids, denied service connection for diabetes 
mellitus, denied service connection for skin condition, 
denied service connection for bilateral hearing loss, denied 
service connection for posttraumatic stress disorder (PTSD), 
and denied service connection for herpes simplex of the right 
buttock.

The Veteran perfected an appeal with respect to the issues 
involving a higher rating for the residuals of a right fourth 
finger amputation, service connection for a skin condition, 
service connection for PTSD, and service connection for 
herpes simplex of the right buttock.  

When the case was last before the Board in May 2006, the 
Board granted service connection for herpes simplex of the 
right buttock, remanded the issues involving service 
connection for a skin condition and for PTSD, and denied a 
rating in excess of 10 percent for residuals of a right 
fourth finger amputation.

The Veteran appealed the decision denying an increased rating 
for residuals of a right fourth finger amputation to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2008, the Court issued an order that granted a 
Joint Motion for Remand, vacated the portion of the Board's 
May 2006 decision denying the increased rating claim, and 
remanded the matter to the Board for action in compliance 
with the motion.

Additionally, the Board notes that in a September 2008 rating 
decision, the Appeals Management Center (AMC) granted service 
connection for PTSD and granted service connection for eczema 
on the hands (claimed as skin condition).  Therefore, the 
only issue currently before the Board is that which is listed 
on the title page of this decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to the directive in the Joint Motion for Remand 
(JMR), the Board has been instructed to provide more 
substantial reasons and bases for its decision.  
Specifically, the Board was instructed to address whether the 
Veteran's residuals of a right fourth finger amputation 
warrant a higher rating based upon the fact that the entire 
finger has been amputated.  

The Veteran's residuals of a right fourth finger amputation 
are currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5155.  Under that code, amputation 
of the ring finger without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto, warrants 
a 10 percent evaluation.  A 20 percent evaluation is 
warranted in cases with metacarpal resection (more than one-
half the bone lost).  For the reasons discussed below, the 
Board finds that further development is warranted before the 
claim can be readjudicated.

With regard to the medical evidence, the Board notes that the 
most recent VA examination was conducted in June 2002, which 
is more than seven years ago.  Moreover, the specific 
question of whether there was metacarpal resection (more than 
one-half the bone lost), has not been specifically addressed.  
In this regard, the June 2002 VA examiner merely stated that 
the right ring finger was completely amputated.  Therefore, a 
VA examination is warranted in order to determine the current 
severity of the service-connected disability, to include a 
finding with respect to the issue of metacarpal resection.

Although a previous attempt was made by the RO to obtain VA 
treatment records, none were located except the VA 
examination reports.  However, the Veteran indicated (in an 
August 2002 statement) that he receives treatment for his 
disabilities at the Phoenix, Arizona VA Medical Center.  
Therefore, another attempt should be made to obtain any 
ongoing medical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for 
the Veteran's service-connected right 
fourth finger amputation from the VA 
Medical Center in Phoenix, Arizona.

2.  Schedule the Veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
current severity of the Veteran's service-
connected residuals of a right fourth 
finger amputation.

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the Veteran's service-connected residuals 
of a right fourth finger amputation.  

Any indicated studies, including an X-ray 
study, should be performed.  The examiner 
should be requested to specifically address 
whether the amputation of the right 
(fourth) ring finger involves metacarpal 
resection (more than one-half the bone 
lost).

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups).  If this is 
not feasible, the examiner should so state.  

The examiner should provide an opinion 
concerning the impact of the service-
connected disability on the Veteran's 
ability to work.  The rationale for all 
opinions expressed should also be provided.

3.  Then, after any other indicated 
development is completed, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond it before returning 
the claims file to the Board for further 
appellate consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

